Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 26, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  148065                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellant,
  v                                                                SC: 148065
                                                                   COA: 316734
                                                                   Wayne CC: 13-001033-FH
  JOSEPH EDWIN PARSONS,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 24, 2013
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 26, 2014
           p0319
                                                                              Clerk